— Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Family Court committed reversible error in failing to advise respondent of her statutory rights (see, Family Ct Act §§ 741, 321.3 [1]) prior to receiving her admission to the allegations in the PINS petition (see, Matter of Mark S., 144 AD2d 1010; Matter of Tomika M., 136 AD2d 951). (Appeal from order of Erie County Family Court, Manz, J. — PINS.) Present—Callahan, J. P., Doerr, Boomer, Pine and Davis, JJ.